FILED
                           NOT FOR PUBLICATION                             OCT 23 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: CLIVE AND                      No. 13-16602
YOLANDA PACE,
                                                 D.C. No. 2:13-cv-00339-JCM-
                                                 GWF
CLIVE PACE and YOLANDA PACE,

              Plaintiffs - Appellants,           MEMORANDUM*

 v.

BANK OF AMERICA, N.A.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted October 20, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and McKEOWN, Circuit
Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 11 debtors Clive and Yolanda Pace appeal the district court's

affirmance of the bankruptcy court's summary judgment in their adversary

proceeding against JPMorgan Chase Bank, N.A., and other defendants, seeking

quiet title to real property and a declaration that defendants' loans on the properties

were unsecured. We have jurisdiction over this appeal pursuant to 28 U.S.C. §

1291, and we affirm. Because the parties are familiar with the facts and procedural

history, we need not recount it here.

      The Paces primarily argue that JPMorgan and Bank of America do not have

valid claims because they failed to produce original promissory notes and deeds of

trust. However, JPMorgan and Bank of America filed certified copies of the notes

and deeds and made the originals available to the Paces at hearings and settlement

conferences.

      The Paces allege that the notes and deeds are now invalid because they were

previously split. We find it unnecessary to decide whether the notes and deeds

were in fact split because the fact remains that they are currently reunited in the

care of the defendant banks. Per Edelstein v. Bank of New York Mellon, 286 P.3d

249, 252 (Nev. 2012), separating a note and deed of trust does not render either

instrument irreparably void. See also In re Montierth, 354 P.3d 648, 651 (Nev.

2015).
      The Paces’s remaining arguments depend on their first. Because we hold that

there are no genuine issues of material fact as to the validity of JPMorgan and

Bank of America’s claims, we accordingly hold that the Paces have not established

a genuine issue of material fact regarding their quiet title claim.

      AFFIRMED.